Exhibit 10.2 INTERNATIONAL GAME TECHNOLOGY EXECUTIVE TRANSITION AGREEMENT AGREEMENT made as of the 23rd day of October, 2009, by and between INTERNATIONAL GAME TECHNOLOGY (the Company”) and David D. Johnson (the “Executive”). 1.Background. This Agreement provides for certain payments and benefits to the Executive in the event of the involuntary termination of the Executive’s employment with the Company or an Affiliate. 2.Certain Defined Terms. The following terms have the following meanings when used in this Agreement. (a)“Accrued Compensation” means, as of any date, (1) the unpaid amount, if any, of the Executive’s previously earned base salary, (2) the unpaid amount, if any, of the bonus earned by the Executive for the year preceding the year in which the Executive’s employment is terminated, and (3) such additional payments or benefits, if any, earned by the Executive under and in accordance with any employee plan, program or arrangement of or with the Company or an Affiliate (other than this Agreement). (b)“Affiliate” means an entity at least 50%of the voting, capital or profits interests of which are owned directly or indirectly by the
